Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
 Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 10/19/22 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (WO 2013/044128 A1 hereinafter Wood) in view of Choi et al. (US 8792760B2 hereinafter Choi).
Regarding claim 1, Woods discloses a cabling apparatus (115) comprising: a flexible elongated body (115) to be coupled to a device (105; Fig.1); electrical wiring (225) positioned at least partially within a body of the device for delivering power (0025); a lumen (215) positioned at least partially within a body of the device (see 215 positioned within 115) for delivering media.
Woods is silent with respect to a cable shielding surrounding both the electrical wiring and the lumen.
Choi discloses a cable shielding (260; Fig.1) surrounding both the electrical wiring (210) and the lumen (100: Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Choi to modify the cable of Woods in order to block electric magnetic waves (Col.6; line 9-21 of Choi).
Regarding claim 2, Woods discloses an electrical plug (240 and 245; Fig.2B) coupled to a proximal end of the electrical wiring (220; Fig.2B).  
Regarding claim 3, Woods discloses a lumen connection (235; Fig.2B) coupled to a proximal end of the lumen (215).  
Regarding claim 6, Woods discloses wherein the electrical wiring comprises three wires (see 220).  
Regarding claim 7, Woods discloses at least one spacer within the cabling (see [0021]).

Claim (s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods   in view of Choi, as applied to claim 1 above, and further in view of Degen et al. (US 2016/0286697 hereinafter Degen).
Regarding claim 4, Woods fails to specifically disclose a bifurcation splitting the cable shielding at a proximal end of the cabling apparatus.  
Degen discloses a bifurcation (18;Fig.1) splitting the cable shielding ( cable shielding within 14) at a proximal end ( end of 14 that is on left of 18;Fig.1)of the cabling apparatus.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Degen to modify the cable of Woods in order to route electrical connections to different electrical devices to perform circuit operations.

Claim (s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woods   in view of Choi, as applied to claim 1 above, and further in view Owens et al. (US 4704091 hereinafter Owns).

Regarding claim 5, Woods fails to specifically disclose a molded strain relief at a distal end of the cabling apparatus for coupling to a medical device.  
Owens discloses, in Fig.1-2, a molded strain relief (45) at a distal end of the cabling apparatus (10) for coupling to a medical device.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Owens to modify the cable of Woods in order to protect the cable from being damaged after being connected.

	
Pertinent Art
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Yamasaki et al. (US 2015/0237770 A1) Efraimsson et al. (US 2010/0122844 A1) and Quinci et al. (US 2009/0254162 A1)
Yamasaki discloses a shielded tube device.
Efraimsson discloses an electrical cable with cover.  
Quinci discloses medical device conductor.
The above references are considered of particular relevance to the claimed invention but cannot be considered to teach the limitations or combined to being obvious to a person skilled in the art to disclose the claimed invention.

	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/PETE T LEE/Primary Examiner, Art Unit 2848